EXHIBIT 10.9






PROMISSORY NOTE




Up to $24,500,000    February 16, 2010      New York, New York 


     FOR VALUE RECEIVED, Raser Technologies, Inc., a Delaware corporation,
Intermountain Renewable Power, LLC, a Delaware limited liability company
(“IRP”), Raser Power Systems, LLC, a Delaware limited liability company, Western
Renewable Power, LLC, a Delaware limited liability company, RT Patent Company,
Inc., a Delaware corporation and Columbia Renewable Power, LLC, a Delaware
limited liability company (collectively, "Raser"), hereby promises to pay to
MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, a Delaware corporation ("MLP"), the Shortfall (as defined in the
Redemption Agreement (as defined below)), but in no event more than the
principal sum of Twenty-Four Million Five Hundred Thousand Dollars
($24,5000,000), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
herein; provided that if IRP has not caused the Thermo No.1 BE-01, LLC (the
“Company”) to distribute the Interconnection Assets (as defined in the deed of
trust securing this Note) to IRP in accordance with Section 6.1(e) of the
Amended and Restated Limited Liability Agreement of the Company, dated as of
August 31, 2008, as amended, by the date (the “Trigger Date”) which is thirty
(30) days following the satisfaction of the conditions to the release of the
Interconnection Assets set forth in Article XI of that certain Account and
Security Agreement by and between the Company and Deutsche Bank Trust Company
Americas, dated as of August 31, 2008, as amended (the “Account and Security
Agreement”), then the principal amount of this Note shall be increased by One
Hundred Thousand Dollars ($100,000) for each month following the Trigger Date
(or portion of a month on a pro rated basis based on the number of days in such
month) during which the Company holds title to the Interconnection Assets.

     This Note is the Raser Note referenced in that certain Membership Interest
Redemption Agreement dated as of December 3, 2009 (as amended, supplemented or
otherwise modified in accordance with the terms thereof and in effect from time
to time, the "Redemption Agreement") among Raser, the Company, MLP, and IRP and
evidences the amount owing by Raser on the date hereof under the Raser Guaranty
as the result of any shortfall in the Redemption Consideration paid by the
Company to MLP under the Redemption Agreement. Capitalized terms used but not
defined in this Note have the respective meanings assigned to them in the
Redemption Agreement.

     Raser has caused IRP to instruct and will cause the Company to pay to MLP
all amounts to be distributed (or paid pursuant to Section 3.2.1.5 of the
Account and Security Agreement) to IRP (as the Class B Investor) or a transferee
or an Affiliate of IRP (pursuant to instructions from IRP or the transferee or
Affiliate described above) to be applied against the outstanding principal and
accrued but unpaid interest under this Note, and Raser will cause IRP

--------------------------------------------------------------------------------

and its Affiliates to instruct the Company and the Collateral Agent accordingly
on the Effective Date of the Redemption Agreement or any later date on which a
payment would be made to a transferee or Affiliate of IRP for whom such
instruction was not previously made. If, notwithstanding such instruction, IRP
or the transferee or Affiliate described in the preceding sentence receives any
distribution from the Company while any principal or unpaid interest remains
outstanding hereunder, IRP or such transferee or Affiliate will pay the same
amount to MLP, to be applied to reduce such outstanding principal and unpaid
interest within three (3) Business Days of receipt of such distribution by IRP
or such transferee or Affiliate. All amounts paid to MLP hereunder shall be
applied first to the payment of accrued but unpaid interest and then to
principal. This Note shall mature, and all amounts unpaid and outstanding
hereunder shall be due and payable in full, on the date which is February 15,
2011 (provided that if such date is not a Business Day, payment hereunder will
be due and payable on the first Business Day immediately following such date).

     Principal amounts and unpaid interest outstanding under this Note shall
bear interest at a rate of (i) fifteen percent (15%) per annum from the date
hereof through August 15, 2010, and eighteen percent (18%) per annum from August
16, 2010 through February 15, 2011 or until paid in full.

     The amounts due hereunder may be prepaid by Raser at any time. The Company
hereby waives notice of presentment, demand, protest or notice of any other kind
hereunder.

     The following shall be events of default under this note: (i) failure to
pay any amounts due and payable under this Note on the date such payment is due;
(ii) a breach of Section 2.5 of the Redemption Agreement by Raser or any of its
Affiliates or (iii) a failure by IRP or the Company, as applicable, to (a) take
all steps that either is legally entitled to take and that are reasonably
necessary to cause the Collateral Agent to release the collateral and to cause
the Company to transfer such collateral to IRP as described in Section 2.2.2 of
the Redemption Agreement, or (b) cause such collateral to become subject to the
Lien under the DTSA as soon as practicable, but in no event later than ten
Business Days following the satisfaction of the relevant release conditions
contained in Article XI of the Account and Security Agreement, in each case as
required under Section 2.2.2 of the Redemption Agreement. Upon the occurrence of
an event of default, MLP shall have the right, by written notice to Raser at the
address for Raser given in the Redemption Agreement, to declare all principal
and accrued but unpaid interest under this Note immediately due and payable, and
to exercise any and all remedies provided in any deed of trust or other security
agreement providing collateral security for this Note, and to take any other
actions at law or in equity that MLP may be entitled to take with respect to
this Note.

--------------------------------------------------------------------------------

     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN
THE STATE OF NEW YORK.



RASER TECHNOLOGIES, INC.,
a Delaware corporation

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Principal Executive Officer




INTERMOUNTAIN RENEWABLE POWER, LLC, a Delaware limited liability company



By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

RASER POWER SYSTEMS, LLC,
a Delaware limited liability company

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

WESTERN RENEWABLE POWER, LLC,
a Delaware limited liability company

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

RT PATENT COMPANY, INC.,
a Delaware corporation

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Principal Executive Officer




COLUMBIA RENEWABLE POWER, LLC, a Delaware limited liability company



By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member




EXHIBIT 10.9

--------------------------------------------------------------------------------



PROMISSORY NOTE




Up to $24,500,000    February 16, 2010      New York, New York 


     FOR VALUE RECEIVED, Raser Technologies, Inc., a Delaware corporation,
Intermountain Renewable Power, LLC, a Delaware limited liability company
(“IRP”), Raser Power Systems, LLC, a Delaware limited liability company, Western
Renewable Power, LLC, a Delaware limited liability company, RT Patent Company,
Inc., a Delaware corporation and Columbia Renewable Power, LLC, a Delaware
limited liability company (collectively, "Raser"), hereby promises to pay to
MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, a Delaware corporation ("MLP"), the Shortfall (as defined in the
Redemption Agreement (as defined below)), but in no event more than the
principal sum of Twenty-Four Million Five Hundred Thousand Dollars
($24,5000,000), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
herein; provided that if IRP has not caused the Thermo No.1 BE-01, LLC (the
“Company”) to distribute the Interconnection Assets (as defined in the deed of
trust securing this Note) to IRP in accordance with Section 6.1(e) of the
Amended and Restated Limited Liability Agreement of the Company, dated as of
August 31, 2008, as amended, by the date (the “Trigger Date”) which is thirty
(30) days following the satisfaction of the conditions to the release of the
Interconnection Assets set forth in Article XI of that certain Account and
Security Agreement by and between the Company and Deutsche Bank Trust Company
Americas, dated as of August 31, 2008, as amended (the “Account and Security
Agreement”), then the principal amount of this Note shall be increased by One
Hundred Thousand Dollars ($100,000) for each month following the Trigger Date
(or portion of a month on a pro rated basis based on the number of days in such
month) during which the Company holds title to the Interconnection Assets.

     This Note is the Raser Note referenced in that certain Membership Interest
Redemption Agreement dated as of December 3, 2009 (as amended, supplemented or
otherwise modified in accordance with the terms thereof and in effect from time
to time, the "Redemption Agreement") among Raser, the Company, MLP, and IRP and
evidences the amount owing by Raser on the date hereof under the Raser Guaranty
as the result of any shortfall in the Redemption Consideration paid by the
Company to MLP under the Redemption Agreement. Capitalized terms used but not
defined in this Note have the respective meanings assigned to them in the
Redemption Agreement.

     Raser has caused IRP to instruct and will cause the Company to pay to MLP
all amounts to be distributed (or paid pursuant to Section 3.2.1.5 of the
Account and Security Agreement) to IRP (as the Class B Investor) or a transferee
or an Affiliate of IRP (pursuant to instructions from IRP or the transferee or
Affiliate described above) to be applied against the outstanding principal and
accrued but unpaid interest under this Note, and Raser will cause IRP and its
Affiliates to instruct the Company and the Collateral Agent accordingly on the
Effective Date of the Redemption Agreement or any later date on which a payment
would be made to a

--------------------------------------------------------------------------------

transferee or Affiliate of IRP for whom such instruction was not previously
made. If, notwithstanding such instruction, IRP or the transferee or Affiliate
described in the preceding sentence receives any distribution from the Company
while any principal or unpaid interest remains outstanding hereunder, IRP or
such transferee or Affiliate will pay the same amount to MLP, to be applied to
reduce such outstanding principal and unpaid interest within three (3) Business
Days of receipt of such distribution by IRP or such transferee or Affiliate. All
amounts paid to MLP hereunder shall be applied first to the payment of accrued
but unpaid interest and then to principal. This Note shall mature, and all
amounts unpaid and outstanding hereunder shall be due and payable in full, on
the date which is February 15, 2011 (provided that if such date is not a
Business Day, payment hereunder will be due and payable on the first Business
Day immediately following such date).

     Principal amounts and unpaid interest outstanding under this Note shall
bear interest at a rate of (i) fifteen percent (15%) per annum from the date
hereof through August 15, 2010, and eighteen percent (18%) per annum from August
16, 2010 through February 15, 2011 or until paid in full.

     The amounts due hereunder may be prepaid by Raser at any time. The Company
hereby waives notice of presentment, demand, protest or notice of any other kind
hereunder.

     The following shall be events of default under this note: (i) failure to
pay any amounts due and payable under this Note on the date such payment is due;
(ii) a breach of Section 2.5 of the Redemption Agreement by Raser or any of its
Affiliates or (iii) a failure by IRP or the Company, as applicable, to (a) take
all steps that either is legally entitled to take and that are reasonably
necessary to cause the Collateral Agent to release the collateral and to cause
the Company to transfer such collateral to IRP as described in Section 2.2.2 of
the Redemption Agreement, or (b) cause such collateral to become subject to the
Lien under the DTSA as soon as practicable, but in no event later than ten
Business Days following the satisfaction of the relevant release conditions
contained in Article XI of the Account and Security Agreement, in each case as
required under Section 2.2.2 of the Redemption Agreement. Upon the occurrence of
an event of default, MLP shall have the right, by written notice to Raser at the
address for Raser given in the Redemption Agreement, to declare all principal
and accrued but unpaid interest under this Note immediately due and payable, and
to exercise any and all remedies provided in any deed of trust or other security
agreement providing collateral security for this Note, and to take any other
actions at law or in equity that MLP may be entitled to take with respect to
this Note.

--------------------------------------------------------------------------------

     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN
THE STATE OF NEW YORK.



RASER TECHNOLOGIES, INC.,
a Delaware corporation

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Principal Executive Officer




INTERMOUNTAIN RENEWABLE POWER, LLC, a Delaware limited liability company



By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

RASER POWER SYSTEMS, LLC,
a Delaware limited liability company

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

WESTERN RENEWABLE POWER, LLC,
a Delaware limited liability company

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

RT PATENT COMPANY, INC.,
a Delaware corporation

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Principal Executive Officer




COLUMBIA RENEWABLE POWER, LLC, a Delaware limited liability company



By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member




--------------------------------------------------------------------------------